West, J.
(concurring specially) : Concurring in the result, I would add one suggestion.
■ Not only are we increasingly careful to refrain from impugning the motives of counsel but in the foregoing opinion an intended criticism merely of an argument, erroneously taken as a personal reflection, is correctly construed by the reference to the “Scenic” expression in the original opinion.
If a similar regard for the feelings of the court were manifested in all cases and at all times by counsel appearing here the felicity of the work and practice in this court would be augmented.